DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDS’ filed 12/04/2019 and 03/29/2021 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Relevant Art:
	D1: Merrill (US 20110249332)

	D3: Garoutte (US 20060098293)

Claim(s) 1 and 3-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by D1

With regard to claim 1, D1 teaches, in at least figures 2 and 10, An optical component comprising opposing first (210A) and second major surfaces (212), at least one of which is curved ([0045]), and a multilayer polymeric optical film (ORU1-ORU6) adhered to one of the first and second major surfaces, wherein the multilayer polymeric optical film reflects at least 80% (fig. 10) of polarized light having a first polarization state and has a surface roughness Ra of less than 45 nm ([0132]).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches, in at least figures 2 and 10, wherein the multilayer polymeric optical film has a surface roughness Rq of less than 80 nm ([0132]).

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches, in at least figures 2 and 10, wherein the first and second major surfaces are both curved.



With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches, in at least figures 2 and 10, wherein the multilayer polymeric optical film transmits at least 80% of polarized light having a second polarization state perpendicular to the first polarization state ([0009] and [0158]).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches, in at least figures 2 and 10, wherein a maximum separation between the first and second major surfaces is less than 2 mm ([0007]; thickness).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 f or applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10527857. Although the claims at issue are not identical, they are not patentably distinct from each other because they either broaden the scope of the earlier claim or reword it in such a way that is still obvious to one of ordinary skill in the art that it describes the same patent.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10527857. Although the claims at issue are not identical, they are not patentably distinct from each other because they either broaden the scope of the earlier claim or reword it in such a way that is still obvious to one of ordinary skill in the art that it describes the same patent.

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 10527857. Although the claims at issue are not identical, they are not patentably distinct from each other because they either broaden the scope of the earlier claim or reword it in such a way that is still obvious to one of ordinary skill in the art that it describes the same patent.

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of U.S. Patent No. 10527857. Although the claims at issue are not identical, they are not patentably distinct from each other because they either .

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. 10527857. Although the claims at issue are not identical, they are not patentably distinct from each other because they either broaden the scope of the earlier claim or reword it in such a way that is still obvious to one of ordinary skill in the art that it describes the same patent.

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. 10527857. Although the claims at issue are not identical, they are not patentably distinct from each other because they either broaden the scope of the earlier claim or reword it in such a way that is still obvious to one of ordinary skill in the art that it describes the same patent.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 10527857. Although the claims at issue are not identical, they are not patentably distinct from each other because they either broaden the scope of the earlier claim or reword it in such a way that is still obvious to one of ordinary skill in the art that it describes the same patent.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as outlined above with regard to claim 1, however D1 fails to expressly disclose an optical component, wherein when the optical component receives a first image, the multilayer polymeric optical film reflects the first image with the reflected first image having an effective pixel resolution of less than 12 microns.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to an optical component, wherein when the optical component receives a first image, the multilayer polymeric optical film reflects the first image with the reflected first image having an effective pixel resolution of less than 12 microns.
Therefore for those reasons stated above the above subject matter would be in a state of allowance if the DP rejection were to be overcome and the subject matter of the instant claim rewritten in independent form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872